 1 MCGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   JASON HITT
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-256 MCE
12
                                  Plaintiff,            STIPULATION REGARDING TRIAL DATE AND
13                                                      EXCLUDABLE TIME PERIODS UNDER SPEEDY
                            v.                          TRIAL ACT; ORDER
14
     ANTONIO LONG ANDREWS,                              DATE: May 7, 2020
15                                                      TIME: 10:00 a.m.
                                  Defendant.            COURT: Hon. Morrison C. England, Jr.
16

17

18          This case is set for a trial confirmation hearing on May 7, 2020. ECF No. 42. The parties

19 stipulate and request that the Court vacate the May 7, 2020, trial confirmation hearing, and set this case

20 for a jury trial to commence on November 30, 2020, with a trial confirmation hearing on October 29,

21 2020, at 10:00 a.m. The parties further stipulate and request that the Court exclude the time between the

22 vacated trial date, April 27, 2020, and the parties’ new requested trial date, November 30, 2020, from

23 the time in which trial must commence under the Speedy Trial Act.

24          On March 17, 2020, the Chief Judge of this Court issued General Order 611, which suspends all

25 jury trials in the Eastern District of California scheduled to commence before May 1, 2020. This Court

26 had previously set a jury trial in this matter to begin on April 27, 2020. ECF No. 42. The General Order

27 was entered to address public health concerns related to COVID-19.

28          Although the General Order addresses the district-wide health concern, the Supreme Court has


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

 5 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

10 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

11 justice served by taking such action outweigh the best interest of the public and the defendant in a

12 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

13 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

14 served by the granting of such continuance outweigh the best interests of the public and the defendant in

15 a speedy trial.” Id.

16           The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

17 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

18 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

19 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

20 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

21 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

22 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

23 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

24 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

25           In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

27 justice exception, § 3161(h)(7) (Local Code T4). Accordingly, this Court should designate new dates

28 for the trial confirmation hearing (October 29, 2020) and jury trial (November 30, 2020). United States

       STIPULATION REGARDING EXCLUDABLE TIME                2
       PERIODS UNDER SPEEDY TRIAL ACT
 1 v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be “specifically

 2 limited in time”).

 3                                              STIPULATION

 4         Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6         1.      By previous order, this matter was set for trial confirmation hearing on May 7, 2020.

 7 ECF No. 42.

 8         2.      By this stipulation, defendant now moves to continue the trial confirmation hearing until

 9 October 29, 2020, and schedule a jury trial to commence on November 30, 2020, and to exclude time

10 between April 27, 2020 (the vacated trial date), and November 30, 2020, under Local Code T4.

11         3.      The parties agree and stipulate, and request that the Court find the following:

12                 a)     The government has represented that the discovery associated with this case

13         includes tens of thousands of pages of law enforcement reports, forensic reports of numerous

14         electronic devices, video recordings, and audio recordings of hundreds of telephone calls

15         intercepted pursuant to Title III wiretap orders entered by this Court. All of this discovery has

16         been either produced directly to counsel and/or made available for inspection and copying.

17                 b)     Counsel for defendant desires additional time to review and analyze the

18         voluminous discovery and review the discovery and information gathered therefrom with her

19         client, who is currently incarcerated at the Sacramento County Jail. In light of the volume of

20         discovery and the various form in which it exists (e.g., reports, audio and video files), counsel for

21         the defendant seeks more time to conduct her review and prepare for trial.

22                 c)     Counsel for defendant believes that failure to grant the above-requested

23         continuance would deny her the reasonable time necessary for effective preparation, taking into

24         account the exercise of due diligence.

25                 d)     The government does not object to the continuance.

26                 e)     In addition to the public health concerns cited by General Order 611 and

27         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

28         this case because.

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
 1                    •   Counsel and other relevant individuals have been encouraged to telework and

 2                        minimize personal contact to the greatest extent possible. It will be difficult to

 3                        avoid personal contact should the hearing proceed.

 4                    •   Some of the anticipated trial witnesses will need to travel in order to attend trial.

 5                        Conducting the trial as previously scheduled would make it difficult for witnesses

 6                        to safely travel to attend the trial.

 7               f)       Based on the above-stated findings, the ends of justice served by continuing the

 8        case as requested outweigh the interest of the public and the defendant in a trial within the

 9        original date prescribed by the Speedy Trial Act.

10               g)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11        et seq., within which trial must commence, the time period of April 27, 2020, to November 30,

12        2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

13        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

14        of the Court’s finding that the ends of justice served by taking such action outweigh the best

15        interest of the public and the defendant in a speedy trial.

16 ///

17 ///

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME                4
     PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: March 31, 2020                                   MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ BRIAN A. FOGERTY
 8                                                           BRIAN A. FOGERTY
                                                             Assistant United States Attorney
 9

10
     Dated: March 31, 2020                                   /s/ TONI WHITE
11                                                           TONI WHITE
12                                                           Counsel for Defendant
                                                             Antonio Long Andrews
13

14
                                                     ORDER
15
            IT IS SO ORDERED.
16

17
     DATED: April 1, 2020
18

19

20                                               _______________________________________
                                                 MORRISON C. ENGLAND, JR.
21                                               UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
      PERIODS UNDER SPEEDY TRIAL ACT
